Citation Nr: 0929072	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  05-41 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated at 40 percent, on an extraschedular 
basis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1944 to July 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, 
which denied a rating in excess of 40 percent for the 
Veteran's service connected bilateral hearing loss.  The RO 
issued a notice of the decision in May 2005, and the Veteran 
timely filed a Notice of Disagreement (NOD) that same month.  
Subsequently, in December 2005, the RO provided a Statement 
of the Case (SOC), and the Veteran timely filed a timely 
substantive appeal to the Board.  The RO provided a 
Supplemental Statement of the Case (SSOC) in January 2006.

The Veteran requested a videoconference hearing on this 
matter, which occurred in February 2006 before the 
undersigned Veteran's Law Judge where the Veteran presented 
as a witness.  The transcript of the hearing is of record.

In July 2007, the Board denied the Veteran's claim for 
entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated at 40 percent, on a scheduler 
basis.  Noting the Veteran's February 2006 testimony, 
indicating significant interference with his employment due 
to his service-connected disorder, the Board remanded a claim 
for an increased rating for bilateral hearing loss on an 
extraschedular basis.  In the May 2007 remand, the Board 
requested the Appeals Management Center (AMC) to: send the 
Veteran the appropriate VCAA notification regarding the 
provisions of 38 C.F.R. § 3.321(b)(1) and the requirements 
for establishing entitlement to an extraschedular evaluation 
for a bilateral hearing loss disability; and to re-adjudicate 
the matter of whether referral of the claim under 38 C.F.R. § 
3.321(b)(1) was warranted.  Having found submission under 38 
C.F.R. § 3.321(b) to be unwarranted, in June 2009, the AMC 
issued an SSOC and subsequently returned the case to the 
Board.  As such, the Board finds that the provisions of the 
Board's July 2007 remand have been complied with sufficiently 
and will now proceed with its review of the appeal.  Cf. 
Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2004).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The VA has made all reasonable efforts to assist the 
Veteran in the development of his claim and has notified him 
of the information and evidence necessary to substantiate his 
claim.

2.  The Veteran's service-connected bilateral hearing loss is 
rated 40 percent, which takes into account significant 
functional impairment; the evidence does not show that his 
hearing loss is manifested by an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.    


CONCLUSION OF LAW

The criteria for a referral for consideration of a rating in 
excess of 40 percent for the Veteran's bilateral hearing loss 
on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  The VA has 
issued final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance the VA will provide to 
a claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

a.  Duty to Notify.  The VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  In order to meet the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that the VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that an August 2007 VCAA letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  The 
appellant was informed about the information and evidence not 
of record that was necessary to substantiate his claim; the 
information and evidence that the VA would seek to provide; 
and the information and the evidence the appellant was 
expected to provide; and provided the information required by 
Dingess.  The notice also advised the Veteran to present, or 
identify for the VA to assist him to secure (and provide any 
necessary releases for), evidence of the factors that would 
warrant referral of his case for extraschedular 
consideration, to include statements from employers and co-
workers regarding the impact of his hearing loss on his 
employment.  However, the August 2007 notice was not issued 
to the appellant prior to the May 2005 rating decision from 
which this appeal arises.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of VCAA 
notice, the AMC re-adjudicated the appellant's claim, as 
demonstrated by the June 2009 Supplemental Statement of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) (Mayfield III) (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a re-adjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a re-adjudication decision.  Accordingly, the 
provision of adequate notice followed by a re-adjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  
Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield 
II).  

Also, the Board finds that the timing defect in this case was 
harmless error.  The appellant has not demonstrated or even 
pled prejudicial error.  He is represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated that he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claim on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence the appellant was expected to 
provide.  Under such circumstances, any error with respect to 
the timing of the notice is harmless.  See Shinseki v. 
Sanders, 129 U.S. 1696 (2009).

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the appellant.  In April 
2005, the VA provided a VA audiological examination, which 
was thorough in nature.  The record indicates that, in 
response to the August 2007 VCAA notification, the Veteran 
sent an August 2007 statement, reiterating his position.  
However, the Veteran did not provide information that  would 
allow the VA to procure any further evidence.  As will be 
explained more fully below, the evidence or record is not 
sufficient to merit submission to the director of the 
Compensation and Pension Service for an opinion regarding an 
extraschedular rating and the Veteran has not identified 
evidence that is available and not currently of record that 
would support such a referral.  See 38 C.F.R. § 3.321(b).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

b.  Factual Evidence.  The Veteran essentially contends that 
the assigned 40 percent rating, assigned by the VA based upon 
scheduler criteria, does not adequately compensate for the 
severity of his bilateral hearing loss.  The record indicates 
that the Veteran initially filed a claim for bilateral 
hearing loss in November 1994

In a December 1972 workmen's compensation examination report, 
the Veteran was diagnosed with spondylosis of the cervical 
spine with degeneration of the C5-6 disc; healed compression 
fracture of L2; and facet subluxation of L3-4.  

In a May 1995 hearing transcript, recorded at a hearing 
before a Decision Review Officer (DRO), the Veteran testified 
that he first noticed a loss of hearing while in service.  
After service, he indicated that he worked on dams as an 
electrician, but had been retired for about eight years.  
(May 1995 Hearing Transcript, pages 7-8). The Veteran stated 
that he first sought treatment for a hearing disorder ten 
years prior to the hearing, while he was still working.  (May 
1995 Hearing Transcript, page 8).  When asked if the hearing 
disorder effected his employment, the Veteran stated that it 
caused him difficulty when he did not hear people say 
something to him or only heard some of their words.  When he 
could not hear a speaker, he indicated that he would ask the 
person what they had said.  The Veteran stated that no one 
had ever denied him a job due to his hearing difficulties.  
The Veteran also indicated that no employer had denied him a 
job for failure to pass a physical examination, presumably 
involving a hearing test.  (May 1995 Hearing Transcript, 
pages 7-8). 

In a March 1998 VA treatment examination, the examiner 
diagnosed the Veteran with probable arthritic degeneration of 
the cervical spine; mechanical low back pain, but with 
history of fracture of L2; and rule out arthritic 
degeneration of the Lumbosacral spine with disk space 
narrowing.  

In January 1999, the RO granted the Veteran's claim for 
service connection for bilateral hearing loss, evaluating the 
disorder at 10 percent based upon the scheduler criteria, 
effective the date of the claim.

In March 2000, a DRO convened a hearing at which the Veteran 
testified, regarding a claim for an increased rating for 
hearing loss.  At said hearing, the Veteran could not state 
that his hearing had deteriorated greatly since the January 
1999 rating decision and that, up until the previous year, he 
went to church and the noise would not bother him.  However, 
in the previous year, when people would talk to each other 
after a church service, the noise would irritate him greatly.  
(March 2000 Hearing Transcript, page 4).  During this 
hearing, the Veteran did not mention that the hearing 
disorder had caused marked interference with his previous 
employment.

In a September 2002 rating decision, the RO reevaluated the 
Veteran's hearing loss disorder, assigning a 40 percent 
rating, effective August 30, 2002 (the date of a recent 
examination indicating a worsening of his hearing loss).  

In an April 2005 VA audiological examination report, the 
Veteran reportedly indicated that he worked 35 years as an 
electrician.  He reported being occasionally exposed to noise 
from electrical drills, etc., but stated that, on the whole, 
it was relatively quiet.  He stated that he retired in 1996.  
In this report, the Veteran does not indicate any reason for 
his retirement nor does it mention any difficulty the Veteran 
experienced at work due to his hearing disorder.

At the February 2006 Board hearing, the Veteran testified 
that he would feel embarrassment when he could not understand 
what people around him were saying due to his hearing loss.  
(February 2006 Hearing Transcript, pages 5-6).  The Veteran 
testified that he retired in 1985.  When asked if he met with 
difficulty finding another job in 1985 due to his hearing 
disorder, the Veteran stated that he did not try to find 
another job.  He testified that he retired because of his 
"physical condition."  However, he indicated that he 
experienced "embarrassing situations" while he was working 
due to the hearing disorder.  (February 2006 Hearing 
Transcript, pages 6-7).

In an August 2007 statement, the Veteran stated that working 
as an electrician was difficult to his hearing disorder.  He 
indicated that, as his hearing "continued to deteriorate, 
[he] had trouble talking with people on the job to a great 
degree, even communicating with [his] boss ... especially when 
the truck radio or telephone were involved."  He stated that 
he retired early, at age 61, partly because of his hearing 
difficulties.  He stated that he missed out on a lot in life 
because of his inability to hear even in his own home with 
his family.  
 
b.  Law and Regulations.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities, found in 38 C.F.R. Part 4.  Disability 
ratings are intended to compensate impairment in earning 
capacity due to a service-connected disorder. 38 U.S.C.A. § 
1155.  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder. 38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 38C.F.R. § 4.3 (2006). If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the Board is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular scheduler standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

c.  Analysis.  Having reviewed the evidence of record, the 
Board finds that the preponderance of the evidence does not 
indicate an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular scheduler standards.  38 C.F.R. § 
3.321(b)(1).

The evidence does not show nor has the Veteran argued that he 
has experienced frequent hospitalizations due to his 
bilateral hearing loss.  The record does not indicate that 
the Veteran's hearing loss disorder, by itself, has caused 
marked interference with his employment.  The record of 
evidence indicates that the Veteran retired from his work as 
an electrician in 1985 at the age of 61.  At the May 1995 DRO 
hearing, the Veteran testified that he had difficulty hearing 
others or understanding their statements while on the job.  
However, the Veteran stated that no one had ever denied him a 
job due to his hearing difficulties.  Moreover, at the 
February 2006 Board hearing, the Veteran testified that his 
hearing loss caused him to experience "embarrassing 
situations" at work, when he could not hear or understand 
someone talking to him.  Yet, when asked if he had if he had 
difficulty finding a job due to his hearing disorder, the 
Veteran stated that he retired due to his physical problems.  
In an August 2007 statement, the Veteran reported that he 
retired, in part, due to his hearing problems.  (Emphasis 
added).  The Board notes that the record contains private and 
VA treatment records indicating other physical ailments, most 
notably back disorders.  

The Veteran is currently assigned a 40 percent rating for his 
hearing loss, which takes into account significant functional 
impairment.  This rating is intended to compensate impairment 
in earning capacity due to his service-connected disorder.  
38 U.S.C.A. § 1155.  Although the Board acknowledges that the 
Veteran experienced frustration at work due to his hearing 
disorder, the record of evidence does not show marked 
interference with his employment (i.e. absences from work due 
to this disorder; reprimands or discharges based on his 
hearing loss; etc.).  Were the Veteran to procure such 
evidence and submit it at a later date, he could initiate 
another claim for an increased rating on an extraschedular 
basis based on this evidence.  However, because the record 
does not currently indicate marked interference with 
employment or frequent hospitalization due to the Veteran's 
hearing loss, the Board finds that the evidence is 
insufficient to warrant referral under 38 C.F.R. § 3.321 
(b)(1).  

The Board is cognizant of the "benefit of the doubt" rule, 
but in this case, in view of the foregoing, the preponderance 
of the evidence is against a referral for consideration of an 
extraschedular rating.  There is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss on an extraschedular basis is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


